Since the opinion and decision of this Court in the above cause, which was handed down on 25th day of March, 1933, relators have filed a reply to the answer of the respondent, the first paragraph of which reads as follows:
"Relators deny that they came into possession of any of the bonds described in the petition filed herein as agents or trustees for the City of Miami, or as representatives in any capacity whatever of the City of Miami, and deny that they acquire such bonds while acting in the employ of the City of Miami as agents, trustees or brokers or in any capacity whatever, and further deny that any of said bonds were received by them and are now held or ever were held by them as agents for the City of Miami, and relators allege that they are the joint owners and holders of each and every bond and coupon described in the petition filed herein and that they came into possession of said bonds and acquired them as such joint owners wholly independently of the City of Miami and the respondents herein, and relators now hold and *Page 415 
possess all of said bonds as joint owners acting in the capacity of trustees for the benefit of the individuals and parties who transferred such bonds to the relators under the terms of the Deposit Agreement dated December 24, 1931, heretofore filed in this action as relators' Exhibit A-1."
The third paragraph of said replication says:
"Relators deny that they were employed or selected by the City of Miami to serve as brokers or agents for the City of Miami for the purpose of effecting an exchange of such Refunding Bonds for outstanding bonds of the City, or for any purpose whatever."
The relators then proceed at considerable length to make a number of allegations, more or less evidentiary in their character, in support of the general allegations above quoted.
To this replication of the relators the respondents have filed a demurrer, most of the grounds of which are addressed to the evidentiary allegations of the replication. Even if some of the grounds of the demurrer are well taken, a matter which we do not decide, the general traverse of those portions of the answer relating to the question of agency would stand, and thus a material issue of fact would inevitably result on this question, which question was discussed in our previous opinion as going to the right of the relators to maintain this action. It also appears quite probable that if this question were out of the way, other issues of fact would arise between the parties as to other portions of the answer which were not discussed in our previous opinion.
While this Court has concurrent jurisdiction with the Circuit Court in actions of mandamus, we have not in this Court those facilities for the taking of testimony and the determination of disputed material questions of fact which are possessed by the Circuit Court. We therefore deem it both expedient and proper in this case, as we have done in *Page 416 
other cases, to dismiss this cause without prejudice to the right of the relators to pursue their remedy in the Circuit Court. It is so ordered.
Dismissed without prejudice.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.